Fourth Court of Appeals
                                      San Antonio, Texas

                                 MEMORANDUM OPINION
                                         No. 04-12-00611-CR

                                       Raymond SANDOVAL,
                                            Appellant

                                                 v.

                                        The STATE of Texas,
                                              Appellee

                     From the 144th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2008-CR-14433
                            Honorable Angus McGinty, Judge Presiding

PER CURIAM

Sitting:          Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: November 7, 2012

DISMISSED FOR WANT OF JURISDICTION

           On April 14, 2010, appellant was placed on deferred adjudication community supervision

for a period of three years. On February 7, 2012, the State filed a motion to adjudicate guilt and

revoke appellant’s community supervision; it subsequently filed two supplements to the pending

motion. The trial court entered an order on August 1, 2012 continuing appellant on deferred

adjudication community supervision, but modifying the conditions of community supervision by

ordering appellant to enter a residential treatment program. Appellant filed a notice of appeal

from the trial court’s order modifying the conditions of his community supervision. This court
                                                                                 04-12-00611-CR


does not have jurisdiction to consider an appeal from an order altering or modifying the

conditions of community supervision. See Basaldua v. State, 558 S.W.2d 2, 5 (Tex. Crim. App.

1977); Quaglia v. State, 906 S.W.2d 112, 113 (Tex. App.—San Antonio 1995, no pet.). On

October 1, 2012, this court issued an order for appellant to show cause within ten days

explaining why this appeal should not be dismissed for lack of jurisdiction. Appellant’s counsel

has filed a written response agreeing that this appeal should be dismissed. Accordingly, this

appeal is dismissed for lack of jurisdiction.



                                                 PER CURIAM

DO NOT PUBLISH




                                                -2-